Citation Nr: 9914693	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-16 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
December 1984.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in March 
1999.


REMAND

Briefly, the record reflects that the veteran was last 
afforded a VA examination in March 1997.  At his March 1999 
hearing before the undersigned, however, the veteran alleged 
that his disability had increased in severity since that 
examination.  In addition, while the March 1997 examiner 
provided findings with respect to pain, he notably did not 
adequately assess functional loss occasioned by this pain.

The Board also notes that the veteran, in January 1985, 
completed a VA Form 23-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of the 
American Legion.  The record reflects, however, that the 
veteran reported for his March 1999 hearing without a 
representative, at which time he indicated that he had not 
been previously represented by a service organization.  A 
March 1999 VA memorandum indicates that the veteran did not 
report to the appropriate room on the day of the hearing to 
consult with his designated representative.  In light of the 
above, the Board is of the opinion that clarification of the 
veteran's desire for representation should be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to clarify whether he 
desires the American Legion or some 
other organization to represent him.  
He should be provided the 
appropriate form to designate a 
representative.

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, records 
from the VA Medical Center in 
Nashville, Tennessee, for January 
1995 to the present should be 
obtained.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected right knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  The extent of any right 
knee instability or subluxation 
should be noted.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.  The 
examination report must be typed. 

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal, to include 
consideration of VAOPGCPREC 23-97, 
if applicable.  In readjudicating 
the veteran's claim, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and any representative should be 
provided a supplemental statement of the case and be afforded 
an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


